DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dehlinger et al. (US 2012/0308754).
As to claim 15, Dehlinger discloses an adhesive strip (one of the strips shown in Fig. 1), comprising: a first end 37; a second end, and a middle portion that is between and adjacent to the first end and the second end (see annotated Fig. 1 below); wherein an adhesive material is applied to a first side of the middle portion (middle portion shown in annotated Fig. 1 below is within adhesive area 40), wherein the first end 37 is non-adhesive such that the first end is configured to not adhere to a patient when the adhesive strip is adhered to the patient (paragraph [0087]), and wherein the first end 37 comprises a marking to visually distinguish the first end 37 from the middle portion (see printed information 11 and 13 on peel zone 37 of the bottom row of strips, in Fig. 1, and also paragraph [0085]; these being present only on the non-adhesive portion of that particular strip would inherently distinguish the non-adhesive portion from the middle portion of the strip).   

    PNG
    media_image1.png
    514
    643
    media_image1.png
    Greyscale

As to claim 16, Dehlinger discloses that the adhesive material is applied to a first side of the second end (see annotated Fig. 1 above showing the second end being within adhesive area 40, between the middle portion and the cut line 36, paragraph [0087]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 7,524,307), in view of Faust et al. (US 2005/0113761).
As to claim 1, Davis discloses a device (adhesive tape 41, see Figs. 5-8), comprising: a flexible backing layer 41 comprising a first side (the side shown in Fig. 7, with the adhesive), a second side (the side shown in Fig. 8, opposing the adhesive side), a middle portion (see annotated Fig. 7 below), a first end 41a, and a second end 41b, wherein the middle portion is between the first end 41a and the second end 41b (see annotated Fig. 7 below); wherein an adhesive material is applied to the first side of the middle portion but not to the first end 41a nor the second end 41b (see Fig. 7, col. 3, ln. 61-65).

    PNG
    media_image2.png
    489
    803
    media_image2.png
    Greyscale

Davis lacks detailed description as to the limitation that the first end and the second end comprise visible indicia differentiating the first end and the second end from the middle portion.  However, Faust teaches an adhesive securing device having non-adhesive portions including visible indicia for differentiating the portions from the adhesive area (distinguishing color or mark, paragraph [0126], Fig. 54-61).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the device of Davis to include the visible indicia, as taught by Faust, in order to allow a user to quickly and easily identify where to pull to release the tape.  
As to claim 2, the modified device of Davis discloses that the visible indicia indicate portions of the flexible backing layer that are not adhered to a patient (as modified by Faust, see paragraph [0126]).  
As to claim 3, the modified device of Davis discloses that the visible indicia are on the second side 581 of the first end and the second end but not the first side 580 (see Faust, Fig. 57, paragraph [0126], the indicia is on the side opposite the adhesive).  
As to claim 4, the modified device of Davis discloses that the visible indicia comprise the first end and the second end being colored different than the middle portion (see Faust, the indicia includes distinguishing colors, paragraph [0126]).  
As to claim 5, the modified device of Davis discloses that the visible indicia comprise the first end and the second end being textured differently than the middle portion (see Faust, the top surface can be physically marked to feel the location of tab 577, paragraph [0126]).  
As to claim 7, the modified device of Davis discloses that the middle portion is adjacent to each the first end 41a and the second end 41b (see annotated Fig. 7 of Davis under claim 1 above).  
As to claim 8, the modified device of Davis discloses that the adhesive material is adjacent to each the first end 41a and the second end 41b (see annotated Fig. 7 above).  
As to claim 9, the modified device of Davis discloses that the adhesive material is configured to couple the middle portion to a patient's skin (as shown in annotated Fig. 7 under claim 1 above, the middle portion includes the adhesive and there is no structural difference between the adhesive tape of Davis and the claimed device that would prevent the middle portion from being applied to the patient’s skin, thus, the adhesive tape of Davis is “configured to couple the middle portion to a patient’s skin”; further, it is noted that the outer portions of a middle portion are shown applied to the patient’s skin when the tape is folded over on itself, see Fig. 4).  
As to claim 10, the modified device of Davis does not explicitly disclose that a length of the flexible backing layer is at least five times a width of the flexible backing layer.  However, Davis does disclose that the length of the strip is most preferably 50 to 150 mm and the width is most preferably 5-10 mm (col. 10, ln. 10-15).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to choose a strip length of 50 to 150 mm and a width of 5-10 mm in order to provide an adhesive tape having the most preferred dimensions for securing an IV catheter to a patient (It is noted that even choosing the largest most preferred width (10 mm) and the smallest most preferred length (50 mm) results in a strip having a length that is five times the width, which is within the claimed range).  
As to claim 11,  the modified device of Davis discloses a release liner (removable covers 42, 43, or 44) coupled to the flexible backing layer  (see Fig. 5, col. 3, ln. 52-56).  
As to claim 15, Davis discloses an adhesive strip (adhesive tape 41, see Figs. 5-8), comprising: a first end 41a; a second end 41b, and a middle portion that is between and adjacent to the first end 41a and the second end 41b (see annotated Fig. 7 below); wherein an adhesive material is applied to a first side of the middle portion, wherein the first end 41a is non-adhesive such that the first end is configured to not adhere to a patient when the adhesive strip is adhered to the patient (see Fig. 7, col. 3, ln. 61-65).

    PNG
    media_image2.png
    489
    803
    media_image2.png
    Greyscale

Davis lacks detailed description as to the limitation that the first end comprises a marking to visually distinguish the first end from the middle portion.  However, Faust teaches an adhesive securing device having non-adhesive portion(s) including a marking to visually distinguish the portion(s) from the adhesive area (distinguishing color or mark, paragraph [0126], Fig. 54-61).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the device of Davis to include the marking on the first and second non-adhesive ends, as taught by Faust, in order to allow a user to quickly and easily identify where to pull to release the tape.  
As to claim 17, the modified device of Davis discloses that the second end is non-adhesive such that the second end is configured to not adhere to a patient when the adhesive strip is adhered to the patient, and wherein the second end comprises a second marking to visually distinguish the second end from the middle portion (as taught by Faust, paragraph [0126], Fig. 54-61).  
As to claim 18, the modified device of Davis does not explicitly disclose that a length of the adhesive strip is at least five times a width of the flexible backing layer.  However, Davis does disclose that the length of the strip is most preferably 50 to 150 mm and the width is most preferably 5-10 mm (col. 10, ln. 10-15).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to choose a strip length of 50 to 150 mm and a width of 5-10 mm in order to provide an adhesive tape having the most preferred dimensions for securing an IV catheter to a patient (It is noted that even choosing the largest most preferred width (10 mm) and the smallest most preferred length (50 mm) results in a strip having a length that is five times the width, which is within the claimed range).  
As to claim 19, Davis discloses a method, comprising: applying an adhesive material to a first side of a middle portion of an adhesive strip 41 (see annotated Fig. 7 below), wherein the middle portion is between and adjacent to a first end 41a and a second end 41b of the adhesive strip, and wherein the adhesive material is not applied to the first end 41a and the second end 41b (see annotated Fig. 7 below, col. 3, ln. 61-65).

    PNG
    media_image2.png
    489
    803
    media_image2.png
    Greyscale

Davis lacks detailed description as to the step of providing visible markings on the first end and the second end that distinguish the first end and the second end from the middle portion.  However, Faust teaches an adhesive securing device having non-adhesive portions including visible markings that distinguish the portions from the adhesive area (distinguishing color or mark, paragraph [0126], Fig. 54-61).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the method of Davis to include the visible markings on the first and second non-adhesive ends, as taught by Faust, in order to allow a user to quickly and easily identify where to pull to release the tape.  
As to claim 20, the modified method of Davis discloses that the visible markings indicate non-adhesive portions of the adhesive strip (see Faust, paragraph [0126]).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 7,524,307), in view of Faust et al. (US 2005/0113761), as applied to claim 1 above, and further in view of Bierman (US 6,837,875).
As to claim 6, the modified device of Davis discloses the claimed invention except that the visible indicia comprise letters identifying the tabs from the middle portion.  However, Bierman teaches indicia 69 on tabs 67 in the form of words (Fig. 2, col. ln. 57-60).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to further modify the device of Davis so that the indicia on the first and second ends are in the form of letters/words, as taught by Bierman, in order to give more explicit direction to the user for pulling the tape from the skin.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 7,524,307), in view of Faust et al. (US 2005/0113761), as applied to claims 1 and 11 above, and further in view of Propp (US 2007/0123828).
As to claim 12, the modified device of Davis discloses the claimed invention except a second flexible backing layer coupled to the release liner.  However, Propp teaches multiple backing layers/adhesive strips 12-26 coupled to the same release liner 28 (accessory members 12-26 for securing IV tubing to various anchoring points, Figs. 1-2, paragraphs [0016],[0023]-[0026]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the device of Davis to include a second (or multiple) adhesive strips/backing layers coupled to a common release liner as part of a kit, in order to provide additional adhesive strips for securing the tubing to various anchoring points thus further stabilizing the catheter with respect to the patient.
As to claim 13, the modified device of Davis discloses a perforation 36 arranged in the release liner 28 between the flexible backing layer 20 and the second flexible backing layer 18, 22 (see Propp, Fig. 1, paragraph [0021]).  
Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McInnis (US 8,230,862), in view of Faust et al. (US 2005/0113761).
As to claim 1, Mcinnis discloses a device 20 (Figs. 1a-1b), comprising: a flexible backing layer (flexible support, col. 4, ln. 29-32) comprising a first side (the adhesive side), a second side (the non-adhesive side), a middle portion (see annotated Fig. 7 below), and a first end, and a second end 41b, wherein the middle portion is between the first end and the second end (see annotated Fig. 1a below); wherein an adhesive material is applied to the first side of the middle portion but not to the first end nor the second end (see col. 4, ln. 29-32 and col. 6, ln. 59-67).

    PNG
    media_image3.png
    365
    542
    media_image3.png
    Greyscale

McInnis lacks detailed description as to the limitation that the first end and the second end comprise visible indicia differentiating the first end and the second end from the middle portion.  However, Faust teaches an adhesive securing device having non-adhesive portions including visible indicia for differentiating the portions from the adhesive area (distinguishing color or mark, paragraph [0126], Fig. 54-61).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the device of McInnis to include the visible indicia, as taught by Faust, in order to allow a user to quickly and easily identify where to pull to release the support.  
As to claim 14, the modified device of McInnis discloses that the flexible backing layer 20 is disposed on a roll (see McInnis, col. 3, ln. 48-52; col. 4, ln. 51-58).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wilk (US 5,219,336) discloses an adhesive tape/strip having adhesive on a central region and adhesive-free end regions.  
Schultz (US 3,927,676) discloses a series of adhesive tape strips wound on a roll.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785